UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7390



MARC J. CRUMP,

                                            Petitioner - Appellant,

          versus


CHARLES E. THOMPSON, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-95-300-AM)


Submitted:   August 5, 1997             Decided:    September 3, 1997


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc J. Crump, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of probable cause to appeal and dismiss the appeal on the
reasoning of the district court. Crump v. Thompson, No. CA-95-300-
AM (E.D. Va. Aug. 2, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2